COURT OF APPEALS
                                                 SECOND
DISTRICT OF TEXAS
                                                                FORT
WORTH
 
 
                                                 NO.
2-10-090-CV
 
 
IN THE INTEREST OF R.M.A. 
AND C.J.A., CHILDREN
 
                                                       ------------
 
              FROM
THE 325TH DISTRICT COURT OF TARRANT COUNTY
 
                                                       ------------
 
                                      MEMORANDUM OPINION[1]
 
                                                       ------------




Appellant
Wendy Archer attempts to appeal from a letter ruling signed March 16,
2010.  We notified Appellant on April 13,
2009 of our concern that we lack jurisdiction over this appeal because it
appears that there is no final judgment or appealable order in this case, and
we also informed her that her notice of appeal was filed prematurely.[2]  We indicated that this case would be
dismissed for want of jurisdiction if the defect was not corrected.[3]  Appellant responded that the letter ruling is
equivalent to a signed order or judgment.
The
letter ruling contemplates future action in the matter below by the parties,
the attorneys, and the trial court.  The
letter ruling indicates that final trial is set for December 13, 2010, and a scheduling
order is attached.  Consequently, even if
the letter ruling could be construed as an order, which we do not hold, it
could be construed at most as a temporary order, which is not appealable.[4]
Accordingly,
we dismiss this appeal for want of jurisdiction.[5]
 
PER
CURIAM
PANEL:  DAUPHINOT, WALKER, and MCCOY, JJ.
DELIVERED:  May 6, 2010




[1]See Tex. R. App. P.
47.4.


[2]See Tex. R. App. P.
26.1, 27.1(a).


[3]See Tex. R. App. P.
42.3(a), 43.2(f).


[4]See Tex. Fam. Code Ann. ' 105.001(e) (Vernon
Supp. 2009); see also Tex. Civ. Prac. & Rem. Code Ann. ' 51.014(a)(7) (Vernon
2008) (listing types of appealable interlocutory orders); In re J.W.L.,
291 S.W.3d 79, 83 (Tex. App.CFort Worth 2009,
orig. proceeding) (noting that temporary order is not appealable).  We note that Appellant=s mandamus in this
court remains pending.  See In re
Archer, No. 2-10-104-CV (Tex. App.CFort Worth filed April 6, 2010).


[5]See Tex. R. App. P.
42.3(a), 43.2(f).